Citation Nr: 9915527	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  98-10 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

2.  Entitlement to an earlier effective date prior to June 
28, 1995, for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and C.V.



ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of adverse rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Honolulu, Hawaii.

Service connection for PTSD was granted by a hearing officer 
decision of December 1997.  By a separate rating decision of 
December 1997, a 30 percent evaluation was assigned from June 
28, 1995.  The veteran filed a notice of disagreement with 
both the evaluation assigned and the effective date of the 
award.  By rating action of December 1998, the evaluation 
assigned was increased to 50 percent from June 28, 1995.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2. The clinical signs and manifestations of the veteran's 
PTSD are productive of no more than moderately severe social 
and industrial impairment. 

3. The veteran's initial claim for service connection for 
PTSD was received at the RO on March 22, 1993.

4. By rating decision in August 1994, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD; a notice of disagreement with the decision was received 
in September 1994; and a Statement of the Case was issued to 
the veteran in October 1994.  

5. The veteran's June 28, 1995 letter is a timely filed 
substantive appeal with regard to the denial of service 
connection for PTSD, and the August 1994 rating decision was 
not a final adjudication of the veteran's claim.

6. The veteran's initial claim was pending until the RO 
finally adjudicated the claim and awarded service connection 
for PTSD in December 1997.


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of a 50 
percent rating for PTSD have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132; Diagnostic 
Code 9411 (effective prior to November 7, 1996); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (effective on November 7, 
1996).

2. The veteran is entitled to an effective date of March 22, 
1993 for the grant of service connection for PTSD.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Facts

The veteran filed his original claim for service connection 
for PTSD on March 22, 1993.  He included a stressor statement 
that detailed his experiences in Vietnam and reflected that 
after service the veteran suffered from poor anger 
management, drug abuse, and alcohol abuse.  

A September 1993 RO Administrative Decision determined that 
the veteran's character of discharge entitled him to benefits 
based upon his service from January 1970 to April 1971.

In September 1993, the veteran underwent a Social Survey 
examination for VA purposes.  The veteran described several 
in-service stressful events while stationed in Vietnam.  He 
reported that he was a truck driver and was exposed to 
ambushes on the roads.  He recalled an experienced when he 
assisted a medic and a soldier died in his arms.  He 
witnessed trucks explode and people dying.  He reported that 
he began using heroin while in Vietnam.  After service, he 
was depressed and had difficulty adjusting to civilian life.  
He experienced flashbacks and nightmares.  He reported that 
sounds and smells triggered memories of Vietnam.  The 
examiner concluded that the veteran witnessed much death and 
bloodshed during service.  The examiner noted that the 
veteran's heroin use began during service and resulted in an 
undesirable discharge from service, which was subsequently 
upgraded.  The veteran presently complained of feelings of 
isolation, anger, rage, and anxiety.  The veteran was 
motivated to seek treatment for PTSD.

The veteran was afforded a VA PTSD examination in October 
1993.  The veteran complained of feeling edgy and constantly 
thinking about Vietnam.  He reported frequent dreams and 
described himself as angry at almost everyone.  The veteran 
detailed several stressful events during service and reported 
that after service, he had a difficult time adjusting to 
civilian life.  He described continued anxiety, 
hypervigilance, irritability, and a great deal of anger 
towards authority.  After examination, the examiner noted 
that the veteran had PTSD, chronic, moderate.  The examiner 
noted that the veteran's Global Assessment Functioning (GAF) 
level was moderate, 51-60, with difficulty in social and 
occupational functioning.

In July 1994, the Personnel Management Support Branch of the 
Marine Corps reported to the RO that the stressor information 
provided regarding the veteran's claim for PTSD was 
insufficient to verify the claimed stressful events.

In an August 1994 rating action, the RO denied entitlement to 
service connection for PTSD.  The veteran filed a timely 
notice of disagreement (NOD) in September 1994.  Thereafter, 
the RO issued a Statement of the Case (SOC) in October 1994.  
Included in the cover letter to the SOC, the RO notified the 
veteran of his procedural rights to appeal the decision to 
the Board.  The RO informed the veteran that he was entitled 
to a hearing and representative, if he so desired.  The RO 
also, informed the veteran that he had 60 days in which to 
file his substantive appeal or the record would be closed.

In June 1995, the veteran filed a statement in which he 
requested to re-open his claim for entitlement to service 
connection for PTSD.  He included pictures of a land mine 
incident as evidence of his in-service stressors and stated 
that the incident occurred between October and November 1970.  
He further provided the names of two fellow soldiers,  
[redacted], First Radio Relax Battalion and [redacted], 11th 
Motors "T" Company, who could verify his stressors.

In August 1995, the RO requested that the veteran submit a 
detailed description of his stressors within 60 days.  In 
October 1995, the RO notified the veteran that because the 
veteran did not submit any additional evidence within the 60-
day period after August 1995, the RO assumed that the veteran 
did not wish to pursue the claim.  Therefore, the RO 
administratively disallowed the claim.  The RO informed the 
veteran that he could reopen his claim by sending any 
evidence requested.  The RO further notified the veteran that 
if the additional evidence was not received by August 1996, 
benefits, if authorized, would be paid only from the date the 
evidence was received.

In April 1996, the veteran provided a statement to the RO 
wherein he requested that his claim for PTSD be reopened.  He 
provided original pictures from Vietnam and stated that he 
served in an area known as "Arizona Territory."  He 
described a stressful experience between the Liberty Bridge 
and An Hoa during the period of October to December 1970.  He 
stated that he witnessed the pictured land mover hit a land 
mine and kill the operator.  He also included a picture of a 
truck that was destroyed and stated that he witnessed the 
driver of the truck be killed.  He stated that while he was 
stationed with the 11th Motor Battalion approximately 20-25 
incidents of a similar nature occurred.

In June 1996, the Personnel Management Support Branch of the 
Marine Corps reported that the unit diaries of the 
Transportation Company, 11th MT Battalion from September 1970 
to April 1971 did not show any killed in action or wounded in 
action.  It was also noted that the veteran's claim regarding 
the destroyed vehicles was unverifiable.

In July 1996, the RO denied entitlement to service connection 
for PTSD.  The veteran filed a timely NOD in July 1996.  The 
RO issued a SOC in August 1996.  The veteran filed a VA Form 
9 in September 1996 and requested a hearing at the RO.

During the veteran's April 1997 RO hearing, he testified that 
he was stationed in Vietnam from August 1970 to April 1971.  
He was a truck driver.  He stated that he was stationed out 
of Da Nang and that he drove trucks carrying food, 
ammunition, and supplies to the front lines.  He reported 
many instances of land mines exploding on the roads 
destroying the trucks and injuring and killing soldiers.  He 
stated that he often stayed all night with field units and 
witnessed rocket fire.  He described an occasion when a truck 
driver was mortally wounded and he assisted the medic.  He 
stated that he thought the man died in his arms.  He reported 
that after Vietnam, he returned to the United States addicted 
to heroin.  He stated that he was a totally changed person 
after service.  He stated that he no longer participated in 
his favorite hobbies such as hunting.  He stated that he had 
great difficulties with anger management and that he was 
unable to be around people.  He stated that he presently took 
medication for his psychiatric diagnoses and that he had been 
in treatment for about six years.  He stated that he worked 
as a landscaper and that his girlfriend ran his business so 
he did not have to interact with the customers.  He was able 
to isolate himself while working alone without getting angry.  
The veteran's girlfriend reported that the veteran often 
attacked her in the night while he was sleeping.  She noted 
that the veteran often wandered off and spent time alone in 
the jungle.  The veteran reported that he did not have any 
friends and that he did not socialize with others.  He stated 
that he stayed at home and watched television with his 
girlfriend.  He stated that she took care of him and all of 
his interactions with others.  The veteran submitted an 
excerpt from a book detailing the Marine Corps in Vietnam and 
an undated lay statement from his mother.

Also submitted in support of his claim for entitlement to 
service connection for PTSD is an April 1997 statement from 
the veteran's treating psychiatrist, which reflects that the 
veteran was diagnosed with PTSD in November 1992.  The 
examiner noted that the veteran took various medications and 
participated in supportive psychotherapy.  

VA outpatient treatment records from August 1992 to April 
1997 reveal treatment for various disabilities including 
PTSD.

The veteran was afforded an October 1997 VA PTSD examination.  
The veteran reiterated his stressor events and complaints of 
irritable, rage, sleep disturbances with nightmares, daytime 
intrusive thoughts, triggers such as smells and sounds, 
avoidance and numbing symptoms, and alcohol and drug use.  
The examiner's diagnosis included PTSD.  The examiner noted 
that the veteran's GAF was 51-60.  The examiner noted that 
the veteran clearly satisfied the diagnostic criteria for a 
PTSD diagnosis although, the examiner failed to elicit 
additional specific traumatic events that could be easily 
verified.  The examiner noted that while the veteran was able 
to maintain his business, it was highly unlikely that he 
could ever function under the direction of or interacting 
with others on a regular basis.

In his December 1997 decision, the Hearing Officer granted 
service connection for PTSD.  Thereafter, the veteran was 
awarded a 30 percent disability evaluation for service-
connected PTSD retroactive to June 28, 1995 because the 
veteran reopened his claim within one year of notification of 
the prior RO decision.

The veteran filed a NOD in February 1998 regarding the 30 
percent disability evaluation assigned for his service-
connected PTSD and he stated that he disagreed with the date 
of his service connection award.

Also in February 1998, the veteran's claims file was examined 
by a Decision Review Officer at the RO.  In a June 1998 
Supplemental Statement of the Case (SSOC), the Decision 
Review Officer continued the 30 percent evaluation assigned 
for the service-connected PTSD and the effective date of 
entitlement to service connection for PTSD of June 28, 1995.

Thereafter, the veteran submitted additional VA outpatient 
treatment records from February 1992 to June 1998, which 
reflect treatment for PTSD.  A May 1998 report reflects that 
the veteran was highly motivated to engage in vocational 
activities but due to his severe PTSD, he was unable to work 
in a typical competitive employment environment.  The 
examiner noted that she highly recommended that the veteran 
seek independent employment opportunities.

The veteran filed a substantive appeal in June 1998.  The 
veteran contended that he was more severely disabled than the 
30 percent disability evaluation contemplated.  The veteran 
stated that a 100 percent disability evaluation was 
warranted.  The veteran included a copy of his Social 
Security Administration notice that reflected his total 
earnings an explanation of benefits.

In December 1998, the veteran's claims file was reviewed by 
the VA Associate Chief of Staff for Mental Health Services.  
The examiner noted that it appeared that the veteran managed 
to work although in an independent type position.  He noted 
that previous examiners noted that the veteran would not be 
able to work in a supervised setting due to his PTSD.  
However, the examiner noted that the veteran's GAF scores 
were consistently above 50, which was within the acceptable 
range for maintaining functioning.  The examiner noted that 
the veteran's substance abuse appeared to be heavy and pre-
date his PTSD diagnosis.  The examiner pointed out that the 
veteran's current level of impairment from substance abuse 
was not indicated in the claims file.  The examiner concluded 
that the veteran's overall impairment, with a GAF over 50, 
meant that he should be considerably more functional if he 
discontinued his substance abuse and alcohol use.

In a December 1998 rating action, the RO granted an increased 
evaluation for service-connected PTSD to 50 percent 
disabling.  The RO continued the denial of the earlier 
effective date prior to June 28, 1995.

In December 1998, the veteran stated that he desired a 100 
percent disability evaluation for his service-connected PTSD.  
He reiterated his contentions that his award of service 
connection for PTSD should be November 1992, when he was 
first diagnosed with PTSD.

II.  Entitlement to an Increased Evaluation for Service-
Connected PTSD

The issue for consideration is the evaluation to be assigned 
for the veteran's PTSD.  The Board is cognizant that, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation's or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.

The primary focus in evaluating disabilities is on functional 
impairment. 38 C.F.R. § 4.10.  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation. Otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7.

At this juncture, the Board points out that the VA Schedule 
for Rating Disabilities has been revised with respect to the 
regulations applicable to evaluating mental disorders.  The 
amendments to the regulations applicable to evaluating mental 
disorders, including the rating criteria for PTSD became 
effective on November 7, 1996.  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9400 (1996).

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the Court has 
held that for any date prior to November 7, 1996, the Board 
could not apply the revised mental disorder rating schedule 
to a claim. Rhodan v. West, 12 Vet. App. 55 (1998)  
Accordingly, prior to November 7, 1996 his disability would 
be considered under the old criteria; From November 7, 1996, 
the veteran's claim could be considered under both the and 
the new criteria.  As seen in the June 1998 Statement of the 
Case, the veteran has been provided with the amended 
provisions for mental disorders, and he has had the 
opportunity to provide argument in support of his claim under 
those provisions.  The agency of original jurisdiction has 
had the opportunity to adjudicate the claim with 
consideration of the old and new provisions.

The Board concludes that the veteran will be evaluated under 
the old criteria, as that is the criteria most favorable to 
the issue on appeal.  Cf. 38 C.F.R. §§ 4.96, 4.97, 4.130, 
Diagnostic Code 9411 (1996).

Under the mental disorders criteria in effect prior to 
November 7, 1996, PTSD warrants a 50 percent evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships is considerably 
impaired, and because of the psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The individual must be demonstrably 
unable to obtain or retain employment. 38 C.F.R. 4.132, 
Diagnostic Code 9411 (1996).

Impairment of one's social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the veteran's social and 
industrial adaptability, we must look to "those abnormalities 
of conduct, judgment, and emotional reactions which affect 
economic adjustment, i.e., which produce impairment of 
earning capacity."  38 C.F.R. § 4.129.  Social 
inadaptability, reflecting the ability to establish healthy 
interpersonal relationships, is evaluated only as it affects 
industrial adaptability. 38 C.F.R. § 4.129.

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not under evaluate the emotionally 
sick veteran with a good work record, nor must it over 
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology. The record of the history and complaints is 
only preliminary to the examination. The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be. 38 C.F.R. § 4.130.

Service connection for PTSD was established in December 1997 
and assigned a 30 percent disability evaluation.  Thereafter, 
the veteran submitted additional VA outpatient treatment 
records, which reflected ongoing treatment for PTSD.  A May 
1998 report reflects that the veteran was highly motivated to 
engage in vocational activities but due to his severe PTSD, 
he was unable to work in a typical competitive employment 
environment.  The examiner noted that she highly recommended 
that the veteran seek independent employment opportunities.

In December 1998, the veteran's claims file was reviewed by 
the VA Associate Chief of Staff for Mental Health Services.  
The examiner noted that it appeared that the veteran managed 
to work although in an independent type position.  He noted 
that previous examiners noted that the veteran would not be 
able to work in a supervised setting due to his PTSD.  
However, the examiner noted that the veteran's GAF scores 
were consistently above 50, which was within the acceptable 
range for maintaining functioning.  The examiner noted that 
the veteran's substance abuse appeared to be heavy and pre-
date his PTSD diagnosis.  The examiner pointed out that the 
veteran's current level of impairment from substance abuse 
was not indicated in the claims file.  The examiner concluded 
that the veteran's overall impairment, with a GAF over 50, 
meant that he should be considerably more functional if he 
discontinued his substance abuse and alcohol use.

In a December 1998 rating action, the RO granted an increased 
evaluation for service-connected PTSD to 50 percent 
disabling.  In December 1998, the veteran requested a 100 
percent disability evaluation.  

The veteran's PTSD, while certainly productive of some 
impairment, does not at this time satisfy the criteria for 
severe impairment.  Even with consideration of the veteran's 
complaints of nightmares, hypervigilance, and daytime 
intrusive thoughts the evidence does not demonstrate that he 
was unable to establish or maintain effective or favorable 
relationships with people or that his psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
The Board notes that the veteran stated that he was easily 
irritated and could not get along with other people.  
However, the veteran reported in his most recent VA PTSD 
examination in October 1997, that he owned his own lawn care 
business with his girlfriend.  Additionally, the veteran 
reported that he was being treated on an outpatient basis for 
his PTSD and was taking medication.  Consequently, an 
increased rating evaluation is not warranted.

As initially noted, the new criteria for rating psychiatric 
disorders are not more favorable for the veteran.  38 C.F.R. 
§ 4.130.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personnel appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  The evidence does not warrant a 70 percent 
evaluation under either criteria, as he does not have the 
requisite symptomatology.  The veteran's symptoms are not of 
such severity as to preclude employment or to result in 
severe occupational and social impairment. While an impact on 
his employment has been noted, the veteran has been able to 
work effectively in recent years.  Accordingly, a 70 percent 
evaluation is not indicated.

All pertinent provisions of 38 C.F.R. Parts 3 and 4 have been 
considered as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991) and 38 C.F.R. § 4.7.



III. Entitlement to an Earlier Effective Date for Service 
Connection of PTSD

On March 22, 1993, the veteran's Application for Compensation 
or Pension, was received.  In the application, he made a 
claim for PTSD.

In an August 1994 rating decision, the RO denied service 
connection for PTSD.  By letter on August 17, 1994, the RO 
notified the veteran that service connection for PTSD was 
denied.  In September 1994, the veteran expressed his 
disagreement with the decision.  In October 1994, the RO 
issued a SOC.  The RO notified the veteran that he had 60 
days to submit his substantive appeal before his claim was 
closed.

In June 1995, a letter from the veteran was received at the 
RO requesting that his claim for service connection for PTSD 
be re-opened.  In this letter, the veteran provided 
additional stressor information in support of his claim for 
PTSD. 

In August 1995, the RO notified the veteran that he had 60 
days in which to present evidence of his stressors.  By 
letter in October 1995, the RO notified the veteran that 
because he failed to submit any additional evidence to 
support his claim for entitlement to service connection for 
PTSD, his claim was administratively disallowed.  In April 
1996, the veteran requested that his claim for service 
connection for PTSD be reopened.

In a December 1997 rating decision, the RO granted service 
connection for PTSD. The RO assigned a 30 percent evaluation 
for PTSD, effective from June 28, 1995, the date that the 
claim to reopen for service connection for PTSD was received.

Under applicable criteria, the effective date of an award of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400.  For an award of disability 
compensation involving a direct service connection claim, the 
effective date of the award will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i).

In this case, the RO in December 1997 awarded service 
connection for the veteran's PTSD, effective from June 28, 
1995, the date that he filed a claim for service connection 
for PTSD.  The veteran contends that the effective date of 
the grant of service connection should instead be November 
17, 1992, the date when he was originally diagnosed with 
PTSD.  However, the Board finds that the proper effective 
date is March 22, 1993, the date that the original claim for 
entitlement to service connection for PTSD was filed. 

First, the Board addresses the issue of whether the veteran's 
award of PTSD in 1997 is based on an original claim or a 
claim reopened after final disallowance.  The veteran's 
original claim for service connection for PTSD was received 
on March 22, 1993.  In August 1994, the RO denied the 
original claim and provided notice of the denial to the 
veteran on August 17, 1993.  The veteran submitted a notice 
of disagreement with the decision in September 1994, and a 
SOC was issued to him in October 1994.  Thereafter, in June 
1995, the veteran submitted a letter in which he expressed 
his desire to reopen his claim for service connection for 
PTSD.  The Board recognizes this letter as a substantive 
appeal.  The applicable regulation in effect in 1995 provides 
as follows:

A substantive appeal shall consist of a properly 
completed VA Form 1-9, Appeal to Board of Veterans 
Appeals, or correspondence containing the necessary 
information.  The Substantive Appeal should set out 
specific arguments relating to errors of fact or 
law made by the agency of original jurisdiction in 
reaching the determination, or determinations being 
appealed.  To the extent feasible the argument 
should be related to specific items in the 
Statement of the Case and any prior Supplemental 
Statements of the Case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the 
determination, or determinations, being appealed.  
Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to 
take to perfect an appeal 38 C.F.R. § 20.202 
(1995).

Construing the arguments raised in this letter in a liberal 
manner and noting that the RO notified the veteran in the 
October 1994 SOC that after 60 days, the appeal would be 
closed, the Board finds it reasonable to accept this letter 
as correspondence which sets forth the veteran's intentions 
to pursue his claim for entitlement to service connection for 
PTSD.  The Board finds it understandable that the veteran 
sought to "reopen" his claim instead of "perfect" it due 
to the language in the cover letter of the SOC.  Assuming 
without prejudice that the veteran believed his appeal period 
lapsed after 60 days from the date of the SOC, it is logical 
that he referred to reopening his claim rather than 
perfecting it.  However, it is clear that the veteran wished 
to pursue the earlier denied claim for entitlement to service 
connection for PTSD and submitted additional evidence in 
furtherance thereof.  Moreover, the Board finds that the 
veteran's substantive appeal regarding the August 1994 denial 
of service connection for PTSD is timely because it was 
received within the remainder of the one-year period from the 
date of mailing of the notification of the determination 
being appealed, as required by 38 C.F.R. § 20.302(b) (1995) 
for a timely filed substantive appeal.  Consequently, the 
August 1994 rating decision is not a final adjudication of 
the veteran's claim.  The Board concludes that, because the 
veteran's claim was never finally adjudicated until December 
1997, the claim for service connection for PTSD was pending 
from the date that the initial application was filed with the 
RO, which was March 22, 1993. 38 C.F.R. §§ 3.160(c)(d), 
20.1103 (1998).  Thus, the award of service connection for 
PTSD is based on an original claim that was filed in March 
1993.

Next, the Board addresses the issue of the effective date of 
the veteran's direct service connection claim.  Under the 
cited regulations, the effective date of an award based on 
receipt of an original claim for direct service connection is 
the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  As noted above, the veteran filed his 
initial claim on March 22, 1993, and not within a year of his 
discharge from service.  Therefore, the "whichever is later" 
clause would be controlling.  Based on the regulatory 
criteria, it is the date of receipt of the claim for service 
connection, which is the operative effective date in this 
case as it occurs later than the date that entitlement to 
service connection for PTSD arose.  Accordingly, an effective 
date of March 22, 1993 for the grant of service connection 
for PTSD is warranted.


ORDER

Entitlement to an increased evaluation for service-connected 
PTSD is denied. 

Entitlement to an effective date of March 22, 1993 for the 
grant of service connection for PTSD is granted.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

